DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 January 2021 has been entered. Claims 1 and 6-14 as amended are pending.
 
Claim Rejections - 35 USC § 103
Claims 1 and 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0201797 (“Taniguchi”) in view of US 2013/0045624 (“Masuda”).
As to claim 1, Taniguchi teaches an antifouling coating composition (para. 0636) that contains zinc oxide, medetomidine, and a polymer composition (tables 7 and 8). Taniguchi teaches the polymer composition is formed from the reaction of monomers, including monomers a3-1 and a3-2 (see, e.g., Table 7, using polymer composition a-17, and table 5, showing that polymer composition is formed from 

    PNG
    media_image1.png
    23
    131
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    27
    132
    media_image2.png
    Greyscale
where M is a metal, which may be copper or zinc (paras. 0308, 0309), which therefore have metal ester groups, and thus polymers formed from these are hydrolyzable. In particular, Taniguchi exemplifies forming a3-1 and a3-2 using zinc (paras. 0570, 0571, showing synthesis of monomers using organic acids and zinc oxide. Moreover, monomers a3-1 and a3-2 meet the definition of structures 1-1’ and 1-2’, respectively, where R12 are H or methyl, M is copper or zinc, R23, is H or methyl, R24 is monovalent organic group (paras. 0308, 0309, for example para. 0571, forming monomer from reaction of zinc oxide, (meth)acrylic acid, and octylic acid, which would be expected to form C7 alkyl group; para. 0570, teaching formation of zinc (meth)acrylate from zinc oxide and (meth)acrylic acids).
As to the amount of zinc oxide, by way of example, Table 7, Ex. 48, uses polymer containing composition A-17, which according to Table 5, example 29, has a solid content of 57.2 percent. From the formulation it can be deduced that zinc oxide is present in an amount of approximately 36.5 percent by solid content, which is within the recited range. The amount of medetomidine, furthermore, is calculated as approximately 0.06 %, which is within the recited range.
The example of Taniguchi further teaches an additional organic antifouling agent of zinc pyrithione, but does not teach copper pyrithione in combination with the medetomidine. However, Masuda teaches the use of medetomidine in antifouling coatings with similar hydrolyzable copolymer (abstract), including in combination with other antifouling agents, and lists copper pyrithione and zinc pyrithione. Given that Masuda teaches the substitutability of copper for zinc pyrithione as an additional antifouling agent, it would be an obvious substitution of the composition of Taniguchi to include copper pyrithione in lieu of zinc pyrithione therein.

As to claim 7, by way of example, Table 7, ex. 48, contains talc, an extender pigment according to applicant’s specification, and butanol, a solvent. The same composition contains an organic antifouling agent (see para. 0562 for antifouling agent (1) structure). The same composition contains additive (2), DISPARLON 4200-20 (para. 0564), an antisettling agent according to applicant’s specification. Taniguchi also teaches that the composition may include other resins (para. 0451), antisagging agent (para. 0462), plasticizer (para. 0459), coloring pigment (para. 0460, teaching carbon black, red iron oxide), dehydrating agent (para. 0461), pigment dispersing agent (para. 0456, teaching use of waxes for improving pigment dispersibility).
 As to claims 8 and 9, Taniguchi teaches a coating film formed from the antifouling coating composition on a substrate (para. 0480). 
As to claim 10, Taniguchi teaches the substrate may be a ship, underwater structure, or fishing net (gear) (para. 0480).
As to claim 11, Taniguchi teaches that the coating film may be formed by coating the antifouling coating composition on a substrate, and drying (para. 0482).
As to claim 12, Taniguchi teaches that the coating film may be formed by coating the antifouling coating composition on a substrate, and drying (para. 0482), thus forming and attaching an antifouling coating film to a substrate.
As to claim 13, Taniguchi teaches forming a coating film of the antifouling coating composition on a substrate (paras. 0480, 0482), therefore an antifouling method employing the antifouling coating film.

s 1 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0045264 (“Masuda”) in view of WO 2014/189069 A1 (“Masuda B”).
The references to WO 2014/189069 are to the corresponding US Publication 2016/0168932.
As to claim 1, Masuda teaches an antifouling composition (abstract) having a hydrolyzable copolymer (abstract), a metal salt bond containing polymer having the formula

    PNG
    media_image3.png
    27
    248
    media_image3.png
    Greyscale
, which M has the same metal structure as recited in formula (1) of claim 2, and is thus a metal ester. 
Examples 15 (Table 8-2) of Masuda teaches an examples of compositions containing a hydrolyzable polymer a2-1 (paras. 0124, 0125), zinc oxide, bis(2-pyridinethiol-1-oxide) copper salt, also called copper pyrithione (para. 0094), and medetomidine. Specifically, example 15 is calculated to contain approximately 0.15 wt % of medetomidine.
Masuda teaches the polymer a2-1 is derived from the polymerizable compound

    PNG
    media_image3.png
    27
    248
    media_image3.png
    Greyscale
(abstract), which meets formula (1-1’) where M is Cu or Zn (para. 0058), and where R2, corresponding to R12 are hydrogen or methyl.
Example 15 of Masuda is calculated as having 10 parts zinc oxide per 59.6 parts of solid in the composition, or approximately 16.8% of solids in the coating, which does not meet the recited amount of zinc oxide. However, Masuda B teaches antifouling paint compositions using similar hydrolyzable polymers. Masuda B teaches the utility specifically of zinc oxide in such compositions, that such zinc oxide provides stable consumption properties, high antifouling properties and damage resistance (para. 0080), and teaches that such a composition may include 0.1 to 60 percent by weight of zinc oxide of the solid content (para. 0081), which overlaps the recited range of 27 to 60 percent. As such, it would be an obvious modification of the composition of Masuda, to adjust the amount of zinc oxide, including 
As to claims 6 and 14, Masuda, example 15, contains no cuprous oxide.
As to claim 7, Masuda, example 15, contains red iron oxide, a coloring pigment (para. 0100), chlorinated paraffin, a plasticizer (para. 0103), waxes as antisagging/antisettling agent (para. 0104), exsiccated gypsum, a dehydrating agent (para. 0102) and xylene solvent.
As to claim 8, Masuda teaches an antifouling coating film (abstract).
As to claim 9, Masuda teaches a substrate with the antifouling coating film (para. 0113).
As to claim 10, Masuda teaches the substrate being ships, underwater structure, or fishing gear (para. 0114).
As to claim 11, Masuda teaches applying or impregnating the composition on a substrate, and curing (para. 0113), specifically drying (para. 0140, teaching dried films).
As to claim 12, Masuda teaches applying or impregnating the composition on a substrate, and curing (para. 0113), specifically drying (para. 0140, teaching dried films), which simultaneously is forming an antifouling coating and attaching to a substrate.
As to claim 13, Masuda teaches using the coating film for preventing fouling (para. 0113).

Response to Arguments
Applicant's arguments filed 5 January 2021 have been fully considered but they are not persuasive. 
In particular, applicants argue against that rejections over Masuda by providing evidence of a synergistic effect of the recited amount of medetomidine, copper pyrithione, and zinc oxide, in particular presenting comparative examples showing inferior damage resistance and antifouling properties.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KREGG T BROOKS/Primary Examiner, Art Unit 1764